UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


RAMIRO CANALES,                                  §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:16-CV-140
                                                 §
VIVIAN L. DAVIS, et al.,                         §
                                                 §
                Defendants.                      §

                    MEMORANDUM ORDER ADOPTING THE
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Ramiro Canales, an inmate confined at the Mark Stiles Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against several defendants.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends defendant Questenberry’s Motion to Dismiss be granted in part

and denied in part. Specifically, the Magistrate Judge recommends the Motion to Dismiss as to

plaintiff’s official capacity claims for monetary damages be granted but denied as to plaintiff’s

individual capacity claims for failure to protect.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED.

       SIGNED at Beaumont, Texas, this 21st day of January, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
